          Case 1:20-cv-00008-MMB Document 40-1              Filed 07/08/21     Page 1 of 24




                                                                                        A-570-093
                                                                                          Remand
                                                                                    Slip Op. 21-30
                                                                          POI: 1/1/2018-6/30/2018
                                                                            Proprietary Document
                                                                                    E&C/OI: TES
                                                                            PUBLIC VERSION
                                 New American Keg v. United States,
                      Court No. 20-00008, Slip Op. 21-30 (CIT March 23, 2021)

                              FINAL RESULTS OF REDTERMINATION
                                 PURSUANT TO COURT REMAND

I.        SUMMARY

          The Department of Commerce (Commerce) prepared these final results of

redetermination pursuant to the remand order of the U.S. Court of International Trade (CIT or

the Court) in New American Keg v. United States, Court No. 20-00008, Slip Op. 21-30 (CIT

March 23, 2021) (Remand Order). These final results of redetermination concern Refillable

Stainless Steel Kegs from the People’s Republic of China: Final Affirmative Determination of

Sales at Less Than Fair Value and Final Affirmative Determination of Critical Circumstances, in

Part, 84 FR 57010 (October 24, 2019) (Final Determination), and accompanying Issues and

Decision Memorandum (IDM).

          In the Remand Order, the Court remanded the Final Determination to Commerce to: 1)

explain why the Malaysian labor data are preferable to the Brazilian labor data or reconsider the

dumping margin of Ningbo Master International Trade Co., Ltd. (Ningbo Master) using the

Brazilian data;1 2) reconsider its verification of Ningbo Master’s corrections to its material inputs

and, if necessary, recalculate Ningbo Master’s rate and assign Ningbo Master’s rate to the

successful separate rate applicants;2 and 3) explain why it found the evidence in American Keg’s



1
    See Remand Order at 35.
2
    Id. at 41.
         Case 1:20-cv-00008-MMB Document 40-1                       Filed 07/08/21        Page 2 of 24




submissions regarding whether Guangzhou Ulix Industrial & Trading Co., Ltd. (Guangzhou

Ulix), was eligible for a separate rate to be unconvincing.3 In addition, the Court sustained

Commerce’s determination that Guangzhou Jingye Machinery Co., Ltd. (Jingye), is eligible for

separate rate status.4

II.      BACKGROUND

         In the Final Determination, Commerce determined that “there is insufficient evidence on

the record to find that the Malaysia labor rate is aberrational or unreliable such that we should

reject it in favor of other labor rate information on the record.”5 Commerce also determined that

it was appropriate to accept the minor corrections which Ningbo Master presented at the start of

verification.6 Commerce further determined that Guangzhou Ulix was eligible for a separate

rate.7

         On May 12, 2021, we released the Draft Results to interested parties for comment.8 On

May 19, 2021, we received comments from American Keg Company (petitioner)9 and Ningbo

Master.10

III.     ANALYSIS

         Labor Surrogate

         In the Remand Order, the Court remanded the Final Determination to explain why the

Malaysian labor data are preferable to the Brazilian labor data or reconsider the dumping margin


3
  Id. at 49-50.
4
  Id. at 55.
5
  See Final Determination IDM at Comment 1.
6
  Id. at Comment 4.
7
  Id. at Comment 11.
8
  See Draft Results of Remand Redetermination, New American Keg v. United States, Consolidated Court No. 20-
00008, Slip Op. 21-30, dated May 12, 2021 (Draft Results).
9
  See Petitioner’s Letter, “Refillable Stainless Steel Kegs from the People’s Republic of China: Comments on Draft
Results of Redetermination Pursuant to Court Remand,” dated May 19, 2021 (Petitioner’s Comments).
10
   See Ningbo Master’s Letter, “Refillable Stainless Steel Kegs from China, Remand Proceeding - Comments on
Draft Remand Results,” dated May 19, 2021 (Ningbo Master’s Comments).

                                                        2
        Case 1:20-cv-00008-MMB Document 40-1                        Filed 07/08/21         Page 3 of 24




of Ningbo Master using the Brazilian data.11 In its ruling, the Court ruled that “Commerce must

explain why the Verité sample size is inadequate, and in so doing it must address the material in

the Verité report that fairly detracts from the Department’s conclusion that the report’s sample

size is inadequate for purposes of determining whether “there is a reason to doubt” the Malaysian

data.”12 The Court further ruled that “Commerce must materially address the substance of {the

U.S. Department of Labor report, the U.S. Department of State report, and the Central Bank of

Malaysia report} in conjunction with its reconsideration of the Verité report.”13 In addition, the

Court ruled that “Commerce must address {the} evidence in the record that employment in

Malaysia’s electrical and electronics industry comprised over 31 percent of the total Malaysian

manufacturing labor force.”14 Finally, the Court ruled that Commerce must explain, “apart from

its talismanic invocation of its single-country surrogate and contemporaneity preferences—why

the Malaysian data under this forced labor cloud are preferable to the Brazilian dataset.”15

        We evaluated the record evidence and reconsidered our determination that the Malaysian

data are the best available information. As a general rule, when evaluating whether potential

surrogate value (SV) data provide the “best available information” in accordance with section

773(c) of the Act, Commerce considers several factors, including whether the surrogate value is

publicly available, contemporaneous with the POR, represents a broad-market average, from an

approved surrogate country, tax and duty-exclusive, and specific to the input.16 Further, as




11
   See Remand Order at 35.
12
   Id. at 28.
13
   Id. at 32.
14
   Id. at 33.
15
   Id. at 35.
16
   See Final Results of Redetermination Pursuant to Court Remand, Tri Union Frozen Products, Inc. et. al., v.
United States, Consol. Court No. 14-00249, Slip Op. 17-71 (CIT June 13, 2017) (Vietnam
Shrimp Second Redetermination) at 8-9, aff’d by Tri Union Frozen Prods., Inc. v. United States,
254 F. Supp. 3d 1290 (CIT 2017).
                                                         3
        Case 1:20-cv-00008-MMB Document 40-1                       Filed 07/08/21        Page 4 of 24




Commerce stated in the Preamble, in selecting surrogate values, “aberrational surrogate input

values should be disregarded.”17

        We have previously found that labor “is a FOP largely and universally dependent on

numerous factors, such as, but not limited to, labor rights, child and women’s rights, health care

costs, costs of living, environmental conditions, pension and retirement laws, and political

pressures, which, arguably, may not be as relevant in valuing other FOPs” and that “there is a

natural tension between certain analyses which {Commerce} normally applies to other FOPs and

the application of those analyses specifically to a labor FOP.”18 Although Commerce’s practice

with respect to claims of aberration via child or forced labor does not enable the petitioner to

demonstrate quantitatively that labor data is aberrational, Commerce acknowledged “that

additional considerations may affect a determination as to whether potential surrogate value data

constitute the best available information.”19

        In this case, the Verité Report found that “28% of workers {were} found to be in forced

labor,” that “46% of study respondents were deemed to be on the threshold of forced labor, due

to the presence of one or more forced labor indicators, and that “73% of workers in the study

exhibited forced labor characteristics of some kind, a finding which suggests that the risk of

forced labor in the industry is extremely high.”20 The Verité Report concluded that “forced labor

is present in the Malaysian electronics industry in more than isolated incidents, and can indeed

be characterized as widespread.”21




17
   Id. at 9 (citing Antidumping Duties; Countervailing Duties; Final Rule, 62 FR 27295, 27366 (May 19, 1997)
(Preamble)).
18
   Id. at 8.
19
   Id.
20
   See American Keg’s Letter, “Refillable Stainless Steel Kegs from the People’s Republic of China: Rebuttal and
Other Surrogate Value Information,” dated March 1, 2019 at Exhibit 3 (Verité Report) at 9.
21
   Id.

                                                        4
       Case 1:20-cv-00008-MMB Document 40-1                   Filed 07/08/21      Page 5 of 24




        Although the Verité Report stated that “{b}ecause the research employed nonprobability

sampling, the data are not representative in a statistical sense,” it also explained that its ability to

meet optimal quota targets for various subpopulations within the overall sample was only

“somewhat limited” and, in spite of these limitations, it was “confident in the robustness of the

data presented.”22 Furthermore, the Verité Report stated that:

        “Interpretation of the data was guided by the International Labor Organization’s
        survey guidelines to estimate forced labor. Throughout the process of applying
        the ILO framework, Verité erred consistently on the side of caution, choosing to
        define forced labor narrowly to ensure that positive findings were always based
        on solid, unambiguous evidence – even when this meant leaving additional
        evidence aside that might also have contributed to a forced labor determination.
        For this and other reasons discussed throughout the report, the positive findings of
        forced labor reported below are very likely lower than the actual rates of forced
        labor in the Malaysian electronics industry and should be viewed as a minimum
        estimate.”23

        Based on the above, we re-evaluated our previous determination that we “cannot

conclude that data developed from the sample are applicable across the {electrical and

electronics (E&E)} sector in a manner that indicates that a similar proportion of workers in

Malaysia’s E&E industry as a whole were in situations of forced labor as were identified in the

study.”24 We conclude that although the data in the sample may not be statistically

representative of the Malaysian E&E sector as a whole, the fact that more than a quarter of

participants in the study were found to be in forced labor and nearly three quarters of the

participants exhibited forced labor characteristics, combined with the fact that the Verité Report

used conservative measures in conducting its study, suggest that forced labor is, in fact, more

widespread throughout the Malaysian E&E sector as a whole.




22
   See Verité Report at 73.
23
   Id. at 9-10.
24
   See Final Determination IDM at 10-11.

                                                   5
        Case 1:20-cv-00008-MMB Document 40-1                       Filed 07/08/21        Page 6 of 24




        Other evidence on the record supports this finding. For example, the Labor Report

indicates that forced labor is used in the electronics and garments industries in Malaysia.25

Similarly, the State Report indicates that, in Malaysia, “{s}ome migrant workers … in the

electronics and garment industries, and in homes as domestic workers are subjected to practices

that can indicate forced labor, such as passport retention, contract violations, restricted

movement, wage fraud, and imposition of significant debts by recruitment agents or

employers.”26

        Moreover, the record indicates that the Malaysian E&E subsector employs a substantial

proportion of the total workers in the Malaysian manufacturing sector. Specifically, the

Malaysian Ministry of International Trade and Industry reported that 322,308 people were

employed in the Malaysian E&E subsector in 2016,27 which constitutes over 31 percent of the

1,032,897 people employed in the Malaysian manufacturing sector in the same year.28 Thus,

because 28 percent of employees in the Malaysian E&E subsector, at minimum, were employed

in conditions of forced labor in the most recent period for which we have data available on the

record, we conclude that at least 8.7 percent of employees in the Malaysian manufacturing sector

were employed in conditions of forced labor. Moreover, because 73 percent of employees in the

Malaysian E&E subsector exhibited forced labor characteristics of some kind, we conclude that

over 22 percent of employees in the Malaysian manufacturing sector exhibited such

characteristics.




25
   See American Keg’s Letter, “Refillable Stainless Steel Kegs from the People’s Republic of China: Rebuttal and
Other Surrogate Value Information,” dated March 1, 2019 at Exhibit 1 (Labor Report) at 9.
26
   Id. at Exhibit 2 (State Report) at 289.
27
   See American Keg’s Letter, “Refillable Stainless Steel Kegs from the People’s Republic of China: Rebuttal and
Other Surrogate Value Information,” dated March 1, 2019 at Exhibit 8 at “F. Employment” section.
28
   See Ningbo Master’s Letter, “Refillable Stainless Steel Kegs from China – Preliminary Surrogate Value
Submission,” dated February 19, 2019 at Exhibit SV-4 at 7.

                                                        6
        Case 1:20-cv-00008-MMB Document 40-1                         Filed 07/08/21        Page 7 of 24




        Based on the above, and the reliability of the sources of these studies and the number of

studies, we determine that, given that the evidence on this record shows that forced labor is

widespread throughout the Malaysian E&E subsector and given that subsector’s size in terms of

number of employees relative to the Malaysian manufacturing sector, the demonstrated forced

labor from this record evidence outweighs our single country and contemporaneity rationale, and

therefore we find the Malaysian labor SV is not the best available information on the record.

        With respect to the Mexican labor SV from INEGI, we explained in the IDM that,

because we cannot ascertain whether the Mexico SV represents full labor costs, we determine

that it would be inappropriate to rely on the Mexico SV to value Ningbo Master’s labor FOPs in

this investigation.29

        This leaves two remaining labor SVs on the record: International Labor Comparisons

(ILC) data for Brazil and Mexico from 2016.30 For the reasons discussed in Comment 1, below,

we selected the Mexican labor SV from ILC to value Ningbo Master’s labor FOPs.

Accordingly, we inflated the Mexican labor SV from ILC to the POI and recalculated Ningbo

Master’s margin for these final results of redetermination. Moreover, because the margin for

separate rate applicants is based on the margin calculated for Ningbo Master, we revised the

margin for the separate rate applicants using Ningbo Master’s recalculated margin.31




29
   See Final Determination IDM at 9-10; see also Comment 1, below.
30
   See Petitioner’s Letter, “Petitions for the Imposition of Antidumping Duties on Imports of Refillable Stainless
Steel Kegs from Germany, Mexico, and the People's Republic Of China and Countervailing Duties on Imports of
Refillable Stainless Steel Kegs from the People's Republic Of China,” dated September 20, 2018 (Petition) at
Volume II, Exhibit PRC-AD-11.
31
   We observe that, in the context of the verification minor corrections, the Court ordered that “because other
successful separate rate applicants automatically receive the same rate that Commerce calculates for Ningbo Master
as the mandatory respondent, insofar as Commerce recalculates that rate, the Department must also assign it to the
successful separate rate applicants.” See Remand Order at 41. Although that order was in the context of a different
issue, the same logic applies here.

                                                         7
       Case 1:20-cv-00008-MMB Document 40-1                        Filed 07/08/21       Page 8 of 24




        Verification Minor Corrections

        In the Remand Order, the Court remanded the Final Determination for Commerce to

reconsider its verification of Ningbo Master’s corrections to its material inputs and, if necessary,

recalculate Ningbo Master’s rate and assign Ningbo Master’s rate to the successful separate rate

applicants.32 In its ruling, the Court found that, because Ningbo Master’s corrections were

dispositive to the outcome of Commerce’s final decision and Ningbo Master tendered these

corrections after Commerce’s preliminary determination, Commerce unreasonably failed to

verify those corrections and thereby abused its discretion.33

        As the Court acknowledged, Commerce has wide discretion in determining what record

information to verify, and that Commerce is under no obligation to verify every piece of

information supplied to it.34 In this investigation, the correction to Ningbo Master’s inputs

consisted of the removal of consumption that occurred after the POI which it had mistakenly

included.35 Ningbo Master supported this correction by providing lists of the invoices of the

materials consumed as well as copies of all the invoices which occurred after the POI, which

support the values indicated in the lists and in the summary table Ningbo Master provided.36

        Thus, for example, with respect to drawing oil, Ningbo Master’s reported FOP was

derived from a total consumption of [I,III] kilograms and Ningbo Master’s documentation

demonstrated that [I,III] of those kilograms were purchased after the POI.37 Thus, while we did

not specifically verify the remaining [I,III] kilograms which Ningbo Master reported as its total



32
   See Remand Order at 41.
33
   Id.
34
   Id. at 39.
35
   See Memorandum, “Verification of the Questionnaire Responses of Ningbo Master International Trade Co., Ltd.
in the Antidumping Investigation of Refillable Stainless Steel Kegs from the People’s Republic of China,” dated
July 25, 2019 at 2 and VE-1.
36
   Id. at VE-1.
37
   Id.

                                                       8
       Case 1:20-cv-00008-MMB Document 40-1                        Filed 07/08/21        Page 9 of 24




consumption of drawing oil during the POI, in light of the fact that the documentation Ningbo

Master submitted demonstrated that [I,III] kilograms of drawing oil were shipped in July 2018

and given that we found no material discrepancies with respect to any of the material inputs we

specifically chose for verification,38 we saw no reason to pursue this further at verification.

        In accordance with the Remand Order, we reconsidered our verification of these inputs.

While we are unable to conduct in-person verification as a result of the COVID-19 pandemic, we

issued a questionnaire in lieu of on-site verification39 similar to those we have issued in other

cases during the pandemic.40 Ningbo Master responded on April 15, 2021.41 Ningbo Master’s

response contained complete documentation for all consumption of the three inputs which were

subject to the correction, and which it tied to its audited financial statement.42 We reviewed this

documentation and observed no discrepancies. Accordingly, we consider that Ningbo Master’s

revised FOPs for these three inputs to have been verified and we are continuing to accept Ningbo

Master’s revisions for these final results of redetermination.

        Ulix Separate Rate

        In the Remand Order, the Court remanded the Final Determination for Commerce to

explain why it found the evidence in American Keg’s submissions regarding whether Guangzhou

Ulix was eligible for a separate rate to be unconvincing.43 In its ruling, the Court found that

“Commerce simply failed to address American Keg’s evidence that the U.S. customer was



38
   Id. at 18-21.
39
   See Commerce’s Letter, “Refillable Stainless Steel Kegs from the People’s Republic of China: Questionnaire in
Lieu of Verification,” dated April 8, 2021.
40
   See, e.g., Certain Vertical Shaft Engines Between 99cc and Up to 225cc, and Parts Thereof, from the People's
Republic of China: Final Affirmative Determination of Sales at Less Than Fair Value and Final Affirmative
Determination of Critical Circumstances, in Part, 86 FR 14077, 14078 (March 12, 2021).
41
   See Ningbo Master’s Letter, “Refillable Stainless Steel Kegs from China, Remand Proceeding - Response to
Questionnaire in Lieu of Verification,” dated April 15, 2021.
42
   Id.
43
   See Remand Order at 49-50.

                                                        9
       Case 1:20-cv-00008-MMB Document 40-1                        Filed 07/08/21       Page 10 of 24




affiliated with Ulix. That evidence fairly detracts from Commerce’s conclusion and, therefore,

must be addressed on remand.”44

        In this investigation, we requested that separate rate applicants provide, among other

items, documentation relating to the “first sale by invoice date of subject merchandise to an

unaffiliated customer in the United States during the {POI} for a commercial transaction.”45

Guangzhou Ulix provided this documentation, indicating that the unaffiliated customer

associated with this sale was [Ixxxxxxx Ixxx III].46

        In response to a request for further information, Guangzhou Ulix provided an affidavit

from the unaffiliated U.S. customer testifying that the independent price negotiation was

conducted by telephone and that is signed and dated by the unaffiliated U.S. customer.47 This

affidavit was signed by [IIxxxxxx Ixxx,I xxx xxxxxxxxxxx xxxxxxx xx xxx IIxxxx IxxxxxxxI

xx Ixxxxxxx Ixxx III.].48

        In response to this affidavit, the petitioner placed on the record 22 exhibits which

demonstrated that [Ixxxxxxx Ixxx III xxx xx xxxxxx xxxxxx Ixxx III, xxxx xxxxxxxxxxxx xx

Ixxxxxx Ixxx xx xxx xxxx xxx xxx xx xxx xxx xxxxxxxxxx xxxxx xxx xxxxxxx xx xxxx

Ixxxxxxx Ixxx III xxx Ixxx III],49 that [xxx xxxxxx xxxxxxx xxx IIII xxxxxxx IIII xxx xxxx




44
   Id.
45
   See Guangzhou Ulix’s Letter, “Refillable Stainless Steel Kegs from China: Separate Rate Application,” dated
November 21, 2018 (Guangzhou Ulix SRA) at 4, which repeats the separate-rate application, which was made
available to potential applicants on Commerce’s web site at http://enforcement.trade.gov/nme/nme-sep-rate.html
pursuant to Refillable Stainless Steel Kegs from the People’s Republic of China, the Federal Republic of Germany,
and Mexico: Initiation of Less-Than-Fair-Value Investigations, 83 FR 52195, 52199 (October 16, 2018) (Initiation
Notice).
46
   See Guangzhou Ulix SRA at 4.
47
   See Guangzhou Ulix’s Letter, “Refillable Stainless Steel Kegs from China: Third Supplemental Separate Rate
Application Questionnaire Response,” dated March 14, 2019 (Ulix SQR3) at Exhibit S3-1.
48
   Id.
49
   See American Keg’s Letter, “Refillable Stainless Steel Kegs from the People’s Republic of China: Comments on
Guangzhou Ulix Industrial & Trading Co., Ltd.’s March 14, 2019 3rd Supplemental Separate Rate Application
Questionnaire Response,” dated March 25, 2019 at Exhibits 1 and 2.

                                                       10
       Case 1:20-cv-00008-MMB Document 40-1                       Filed 07/08/21        Page 11 of 24




Ixxxxxxx Ixxx III xxx Ixxx III xxxx xxx xxxxxxxxxx xxxxxxxxx xx Ixxxxxx Ixxx],50 that

[Ixxxxxx Ixxx xxx xxx xxxxxxx xxx xxxxxxxxxx xxxxx xx xxxx Ixxxxxxx Ixxx III xxx Ixxx III

xxxxxxxxx xx xxx Ixxxxxx Ixxxxxxxxx xx Ixxxx, Ixxxxxxx xx Ixxxxxxxxxxx xxx xxxxx

xxxxxxxxx xxx xxxx xxxxxxxxx xxxxxxx xxx xxxx xxxxx],51 and that [xxxx xxxxxxx xxx

xxxxxxxxxx xxxx xxxx Ixxxxxxx Ixxx III xxx Ixxx III xxx xxxx Ixxxxxx Ixxx xxx xxx

xxxxxxxxx xx xxxx xxxxx].52 The petitioner also placed on the record evidence indicating that

[xxx xxxxxxxxxx xxxxx xxx Ixxx Ix, Ixx. (Ixxx Ix) xx Ixx Ixxx],53 that [xxx xxxxxxx xxx Ixxx

Ix xxxxxxxxx xx xx x xxxxxxxxxx xx xxxxx xxxx Ixxx xxxxxxxx xxxxxxxx xxxx xxxxxxxI xxx

xxxxx xxxxxxxxx xxx xxxx xxxxxxx xxx Ixxx Ix xx xxx Ixxxxxxx Ixxx III xxx Ixxx III],54 and

that [xxxxxxx xxxxxxx xx xxxxxxxxxx xxxx xxxx Ixxxxxx Ixxx xxx Ixx Ixxx].55 Finally, the

petitioner placed on the record data from [Ixxxxxx] which indicates that [Ixxxxxxx Ixxx III xxx

Ixxx Ix xxx xxx xxx xxxxxxx I.I. xxxxxxxxx xx Ixxxxxxxx Ixxx]56 and that [Ixxx Ix

xxxxxxxxxxx xxxxxxx xxx-xxxxxxx xxxxxxxxxxx xxxx Ixxxxxxxx Ixxx].57

        In response to the petitioner’s submission, Guangzhou Ulix submitted rebuttal factual

information.58 In its submission, Guangzhou Ulix stated that there is “no equity or control

relationship between” Guangzhou Ulix and [Ixxxxxxx Ixxx III],59 that “[Ixxxxxx Ixxx'x

xxxxxxxxxxxxx xx IIII III xx xxx Ixxxxx Ixxxxx xxx xxxx xx Ix. IxxxIx xxx xxxxxxxx

xxxxxxxxxx xxx xx xxx xxx xxxxxxxx xxxxxxxx. IIxxxxxxxx IIIII xxx xx xxxxx xxxxxxxxx


50
   Id. at Exhibits 3 through 10.
51
   Id. at Exhibits 12 and 13.
52
   Id. at Exhibit 14.
53
   Id. at Exhibit 15.
54
   Id. at Exhibits 16 and 17.
55
   Id. at Exhibits 18 and 19.
56
   Id. at Exhibit 21.
57
   Id. at Exhibit 22.
58
   See Guangzhou Ulix’s Letter, “Refillable Stainless Steel Kegs from the People's Republic o/China – ULIX
Rebuttal Comments,” dated March 28, 2019.
59
   Id. at 1-2.

                                                       11
          Case 1:20-cv-00008-MMB Document 40-1                 Filed 07/08/21      Page 12 of 24




xx Ix. Ixxx'x xxxxxxx.] {Guangzhou ULIX} has in the meantime conferred with [Ixxxxxx Ixxx,

xxx xxxxxxxx xxxx xx xx xxx xxxxxxxxxxx xx IIII III],”60 and that Guangzhou Ulix “has had

prior business relations with” [Ixxx Ix] but that it is not affiliated with [Ixxx Ix].61

            Thus, the record establishes that [Ixxxxxxx Ixxx III xxx Ixxx III] are affiliated and it

indicates that they may be affiliated with [Ixxx Ix]. However, there is no evidence on the record

to suggest that Guangzhou Ulix is affiliated with [Ixxxxxxx Ixxx III, Ixxx III, xx Ixxx Ix]. All of

the information placed on the record by the petitioner relates to [Ixxxxxxx Ixxx III, Ixxx III, xxx

Ixxx Ix] and the nature of their affiliations. None of this information, nor any other information

on the record of this investigation, indicates that there is any ownership or familial connection

between the owners of Guangzhou Ulix on the one hand and the owners of [Ixxxxxxx Ixxx III,

Ixxx III, xxx Ixxx Ix] on the other.

            Accordingly, because the record does not support a finding that Guangzhou Ulix is

affiliated with any of [Ixxxxxxx Ixxx III, Ixxx III, xx Ixxx Ix], we continue to find that

Guangzhou Ulix properly submitted documentation relating to the first sale by invoice date of

subject merchandise to an unaffiliated customer in the United States during the POI for a

commercial transaction as requested in the separate rate application.

            For the above reasons, we continue to find that Guangzhou Ulix is eligible for a separate

rate.




60
     Id. at 2.
61
     Id.

                                                     12
          Case 1:20-cv-00008-MMB Document 40-1               Filed 07/08/21     Page 13 of 24




IV.        COMMENTS ON DRAFT RESULTS OF REDETERMINATION

Comment 1: Selection of Labor Surrogate Value

Petitioner’s Comments


          Commerce should affirm its findings concerning the surrogate value for labor in the final

           remand redetermination.62

           o Commerce correctly determined that the Malaysian labor wage rate data do not

              constitute the best available information on this record.63

                 Commerce reasonably determined, based on substantial record evidence, that

                  forced labor is, in fact, more widespread throughout the Malaysian E&E sector as

                  a whole, and that over 22 percent of employees in the Malaysian manufacturing

                  sector exhibited forced-labor characteristics.64

                 No party has alleged that data from either Brazil or Mexico, the only other

                  potential surrogate countries for which labor wage data are available, are similarly

                  flawed.65

           o Commerce correctly relied on labor wage rate data from Brazil.66

                 Brazil was at a level of economic development comparable to that of China and

                  was a significant producer of comparable merchandise.67




62
   See Petitioner’s Comments at 2-6.
63
   Id. at 3-4.
64
   Id.
65
   Id. at 4.
66
   Id. at 4-5.
67
   Id. at 4.

                                                   13
         Case 1:20-cv-00008-MMB Document 40-1               Filed 07/08/21     Page 14 of 24




                The costs reflected in the Brazilian data source are based on the same industry-

                 specific classifications as the ILO Chapter 6A data and reflect both direct and

                 indirect costs as preferred by Commerce.68

                The only objection by an interested party to the Brazilian data during the

                 investigation was Ningbo Master’s contention that the Brazilian labor rate appears

                 aberrantly high.69

                Ningbo Master offered no analysis on this point outside its observation that the

                 value was the highest of the three sources on record.70

          o Commerce correctly declined to rely on labor wage rate data from Mexico.71

                No party appealed Commerce’s previous determination that it could not ascertain

                 whether the INEGI labor rate represents full labor costs and the Remand Order

                 confirms that revisiting that determination is outside the scope of the Court’s

                 order.72

Ningbo Master’s Comments


         Commerce should not use the Brazilian data as a surrogate for labor.73

          o The Malaysian labor rate is reliable.74

                Commerce has not explained why 8.7 percent of employees implicated by forced

                 labor rendered the Malaysian data distortive.75




68
   Id. at 4-5.
69
   Id. at 5.
70
   Id.
71
   Id. at 5-6.
72
   Id. at 6.
73
   See Ningbo Master’s Comments at 1-7.
74
   Id. at 1-3.
75
   Id. at 2.

                                                  14
       Case 1:20-cv-00008-MMB Document 40-1                        Filed 07/08/21        Page 15 of 24




                Not only is 8.7 percent a minor percentage of the entire manufacturing industry,

                 nothing on the record has suggested the impact of this on the labor rate itself.76

                The Verité report specifically said the data are not representative in a statistical

                 sense.

                The record does not support that the Malaysian labor rate, an official government

                 statistic on labor value is unreliable or distortive; in fact, it is not lower than other

                 rates on the record from economically comparable countries.77

                The Malaysian labor rate best fulfils Commerce’s preference for

                 contemporaneous surrogate values and Commerce’s strong regulatory preference

                 to rely on all surrogate values from the same primary surrogate country.78

        o Commerce is obligated to consider all labor rates on the record.79

                Not only does the same International Labor Comparisons (ILC) data which

                 contains the Brazilian labor rate also contain a Mexican labor rate, but the INEGI

                 Mexican labor rate can also be relied upon.80

        o The Mexican labor rates are superior to the Brazilian labor rate.81

                The INEGI Mexican labor rate is an industry-specific Mexican labor rate sourced

                 from the Mexican government institute of statistics.82

                Commerce has a well-established preference for specific surrogate values.83




76
   Id.
77
   Id.
78
   Id. at 2.
79
   Id. at 3-4.
80
   Id. at 3.
81
   Id. at 5-7.
82
   Id. at 5.
83
   Id. (citing Taian Ziyang Food Co. v. United States, 783 F. Supp. 2d 1292, 1330 (CIT 2011).

                                                        15
       Case 1:20-cv-00008-MMB Document 40-1                       Filed 07/08/21        Page 16 of 24




                Commerce also prefers to rely upon surrogate values from a country that produces

                 identical merchandise.84

                The INEGI Mexican labor rate is sourced from an official government agency,

                 while the ILC does not provide information on the underlying source data.85

                Mexico is a producer of identical merchandise, as evidenced by the fact that the

                 petition was against China and Mexico, whereas there is no information on the

                 record that Brazil produces identical merchandise.86

                Based on Commerce’s preference to rely upon surrogate values from a country

                 that produces identical merchandise, both the INEGI and ILC Mexican labor rates

                 are superior to the Brazil labor rate.87

                Although Commerce impugned the INEGI data in the Final Determination, it

                 used that exact same data in another case.88

                The fact that the INEGI labor rate is higher than the Mexican labor rate from the

                 ILC, which Commerce determined does cover all labor costs, supports a finding

                 that the INEGI Mexican labor rate covers all labor costs.89




84
   Id.
85
   Id.
86
   Id. at 6.
87
   Id. (citing Chlorinated Isocyanurates from the People's Republic of China: Final Results of Antidumping Duty
Administrative Review; 2014-2015, 82 FR 4852 (January 17, 2017), and accompanying IDM at Comment 1).
88
   Id. (citing the surrogate value memorandum used in Steel Propane Cylinders from the People's Republic of China:
Preliminary Affirmative Determination of Sales at Less Than Fair Value and Postponement of Final Determination
Measures, 83 FR 66675 (December 27, 2018) (Steel Cylinders from China), unchanged in final; 84 FR 29161, June
21, 2019), which is on the record in Ningbo Master’s Letter, “Refillable Stainless Steel Kegs from China – Final
Surrogate Value Submission,” dated April 29, 2019 at Exhibit SV2-7.
89
   Id.

                                                       16
         Case 1:20-cv-00008-MMB Document 40-1                 Filed 07/08/21     Page 17 of 24




                  The Brazilian labor rate is almost double that of the labor rates from other

                   economically comparable countries, suggesting this rate is abnormal for the

                   industry in question.90

Commerce’s Position: We continue to find the Malaysian data does not constitute the best

available information for valuing Ningbo Master’s labor FOPs because it is linked to forced

labor. Ningbo Master ignores the fact that we concluded that at least 8.7 percent of employees

in the Malaysian manufacturing sector were employed in conditions of forced labor and that over

22 percent of employees in the Malaysian manufacturing sector exhibited characteristics of

forced labor. Thus, the presence of forced labor in the Malaysia manufacturing industry is not

necessarily negligible.

           Moreover, as explained above, Commerce’s practice with respect to claims of aberration

via child or forced labor does not enable a quantitative demonstration that labor data is

aberrational; nevertheless, “additional considerations may affect a determination as to whether

potential surrogate value data constitute the best available information.”91 In this case, there are

multiple pieces of evidence showing a significant presence of forced labor in the Malaysian

manufacturing sector. Because of this, we continue to determine that the demonstrated forced

labor from the evidence on the record outweighs our single country and contemporaneity

rationale, and therefore we find that the Malaysian labor SV is not the best available information

on the record.

           With respect to the Mexican labor SV from INEGI, we explained in the IDM that,

because we cannot ascertain whether the Mexico SV represents full labor costs, we determine



90
     Id. at 6.
91
     See Vietnam Shrimp Second Redetermination at 8-9.

                                                         17
       Case 1:20-cv-00008-MMB Document 40-1                       Filed 07/08/21       Page 18 of 24




that it would be inappropriate to rely on the Mexico SV to value Ningbo Master’s labor FOPs in

this investigation.92 Specifically, “‘INEGI publishes different datasets that report the cost of

labor, not the wage rate, and the difference between the two data sets demonstrates that the

average U.S. dollar per hour labor cost in the Mexican chemical industry is US$7.70/hour,

whereas the INEGI wage rate submitted by the respondents is only US$4.10/hour ... In this

regard, we agree with the petitioners that this provides reasonable evidence that the data

submitted by respondents do not represent full labor costs as both sources of data are published

by the INEGI.’”93 Although Ningbo Master challenges our finding, it did not point to record

evidence demonstrating which of the INEGI data sets it had placed on the record. Accordingly,

because it is still not clear from the record which of the INEGI data sets Ningbo Master placed

on the record, we determine that it would be inappropriate to rely on the Mexican labor SV from

INEGI to value Ningbo Master’s labor FOPs. Moreover, although Ningbo Master cites Steel

Cylinders from China to support its argument, in that proceeding, the INEGI data was the only

usable data on the record.94 As discussed below, that is not the case with respect to this

proceeding.

        However, Ningbo Master correctly observed in its comments on the Draft Results that

there is an additional Mexican labor SV on the record. Specifically, we have ILC data for

Mexico from the same source as the Brazilian labor SV.95 Thus, we have two remaining rates on

the record, a Brazilian labor SV from ILC and a Mexican labor SV from ILC; in fact, both are




92
   See Final Determination IDM at 9-10; see also Comment 1, below.
93
   See Final Determination IDM at 9-10 (quoting Chlorinated Isocyanurates from the People's Republic of China:
Final Results of Antidumping Duty Administrative Review; 2015-2016, 83 FR 5243 (February 6, 2018), and
accompanying IDM at 17).
94
   See Steel Cylinders from China Preliminary Decision Memorandum at 26.
95
   See Petition at Volume II, Exhibit PRC-AD-11.

                                                      18
       Case 1:20-cv-00008-MMB Document 40-1                        Filed 07/08/21        Page 19 of 24




from the same document.96 Both rates are from 2016,97 both countries are at the same level of

economic development as China,98 and both are significant producers of comparable

merchandise.99

        We have stated that “Departmental policy … indicates a preference to select a surrogate

country that produces identical merchandise over one that only produces comparable

merchandise.”100 In this case, we know that Mexico is a producer of refillable stainless steel

kegs because the petitioner filed a petition against imports of such merchandise from Mexico101

and, in fact, we now have an antidumping duty order on such merchandise.102 By contrast, in the

petition, the petitioner has averred that, to the best of its knowledge, “there are no Brazilian

producers of refillable stainless steel kegs.”103

         Accordingly, based on the information on the record, we selected the Mexican labor SV

from ILC as the best information available to value Ningbo Master’s labor FOPs. We inflated

the Mexican labor SV from ILC to the POI and recalculated Ningbo Master’s margin for these

final results of redetermination. Moreover, because the margin for separate rate applicants is

based on the margin calculated for Ningbo Master, we revised the margin for the separate rate

applicants using Ningbo Master’s recalculated margin.




96
   Id.
97
   Id.
98
   See Refillable Stainless Steel Kegs from the People's Republic of China: Preliminary Affirmative Determination
of Sales at Less Than Fair Value, Preliminary Affirmative Determination of, Critical Circumstances, in Part,
Postponement of Final Determination, and Extension of Provisional Measures, 84 FR 25745 (June 4, 2019), and
accompanying Preliminary Decision Memorandum at 8, unchanged in Final Determination.
99
   Id. at 9.
100
    See Chlorinated Isocyanurates from the People's Republic of China: Final Results of Antidumping Duty
Administrative Review; 2014-2015, 82 FR 4852 (January 17, 2017), and accompanying IDM at 4.
101
    See Petition, Volume I at 22.
102
    See Refillable Stainless Steel Kegs from Mexico: Antidumping Duty Order, 84 FR 54591 (October 10, 2019).
103
    See Petition, Volume II at 5.

                                                        19
          Case 1:20-cv-00008-MMB Document 40-1                 Filed 07/08/21     Page 20 of 24




Comment 2: Whether Guangzhou Ulix Is Eligible for a Separate Rate

Petitioner’s Comments

          Commerce should reverse its findings with respect to Guangzhou Ulix.104

           o Guangzhou Ulix did not adequately rebut the evidence placed on the record by the

              petitioner.105

                 Guangzhou Ulix responded to those exhibits with three assertions, two of which

                  are hearsay, that do not fully rebut the petitioner’s allegations (i.e., 1) [Ixxxxxxx

                  Ixxx Ixxx xx xxxxx xxxxxxxxx xx Ix. IxxxIx xxxxxxx,I x.x., xxx xxxxxxxxxxxxx

                  xx Ixxx III]; 2) Guangzhou Ulix “conferred” with [ Ix. Ixxx, xxx xxxxxxxxx xxx

                  xxxxxxxxx xx Ixxx III ]; and 3) [IIxxx III xxx xxx xxxxxxx xxx xxx xxxxxxxx

                  xxxxxxxxxx xx xxx xxxxxxx xxxI].106

           o Guangzhou Ulix’s various assertions in this matter are insufficient to justify its

              request for a separate rate for at least two reasons.107

                 First, Guangzhou Ulix demonstrated an ongoing reticence to provide complete

                  and accurate information to Commerce.108

                 Second, [Ix. IxxxIx] initial affidavit only addressed [ xxx xxxxxxxxxxxx xxxxxxx

                  Ixxxxxxx Ixxx III xxx Ixxxxxxxx Ixxx ]; the record contains no such statement

                  regarding the relationship between Guangzhou Ulix and [Ixxx III].109




104
    See Petitioner’s Comments at 7-10.
105
    Id. at 7-8.
106
    Id. at 8.
107
    Id. at 8-9.
108
    Id.
109
    Id. at 9.

                                                    20
        Case 1:20-cv-00008-MMB Document 40-1                  Filed 07/08/21      Page 21 of 24




          o Guangzhou Ulix demonstrated its ability to obtain affidavits from [Ix. Ixxx] and

               should have been able to present some form of positive evidence demonstrating that

               no affiliation existed between Guangzhou Ulix and [Ixxx III].110

          o Instead, when presented with clear evidence that [Ixxx III xxx Ixxxxxxx Ixxx III] are

               affiliated entities, and that [ Ix. IxxxIx xxxxxx xxx xx xxxxxxxxxx xxxxxxxxxxxx

               xxxxxxxx xxxxxxxxxxxx] with Guangzhou Ulix, Guangzhou Ulix responded with

               mere assertions [xxxxxxxxx Ix. IxxxIx xxxxxxx].111

          o The burden of demonstrating eligibility for a separate rate lies with Guangzhou Ulix,

               which failed to provide meaningful documentation regarding its relationship with its

               customer and its customer’s affiliates.112

                  Commerce has not asserted that it would have been burdensome to Guangzhou

                   Ulix to obtain an additional affidavit from [ Ix. Ixxx xxxxxxxxxx xxx

                   xxxxxxxxxxxx xxxxxxx Ixxx III xxx Ixxxxxxxx Ixxx ], nor has it explained why

                   it is reasonable to rely upon third-party reporting when first party testimony

                   regarding the essential factual assertion made appears to have been readily

                   available.113

                  Commerce does not address why the agency elected to not seek confirmation

                   from [Ix. Ixxx xxxxxxx] of the claims made regarding [xxx] by Guangzhou

                   Ulix.114




110
    Id.
111
    Id.
112
    Id. at 9-10.
113
    Id. at 10.
114
    Id.

                                                    21
       Case 1:20-cv-00008-MMB Document 40-1                        Filed 07/08/21       Page 22 of 24




                Commerce must explain why it is reasonable to accept the third-party claims

                 made by Guangzhou Ulix characterizing the actions of [Ix. Ixxx xx

                 xxxxxxxxxxxx x xxxxxxx xxxxxx IIxxx IIII] when Guangzhou Ulix had

                 previously submitted an affidavit from [Ix. Ixxx] attempting to establish the lack

                 of affiliation between [Ixxxxxxx Ixxx III] and Guangzhou Ulix.115

Commerce’s Position: As explained above, the Court remanded the Final Determination for

Commerce to explain why it found the evidence in American Keg’s submissions regarding

whether Guangzhou Ulix was eligible for a separate rate to be unconvincing; the Court found

that Commerce failed to address American Keg’s evidence that the U.S. customer was affiliated

with Guangzhou Ulix. We addressed that evidence in detail above and demonstrated how none

of it indicates an affiliation between Guangzhou Ulix and any of [Ixxxxxxx Ixxx III, Ixxx III, xx

Ixxx Ix]. Now that we have done so, the petitioner attempts to shift the terms of the debate by

claiming that Guangzhou Ulix’s responses were deficient. As explained below, the petitioner’s

arguments are unpersuasive.

         As a preliminary matter, we agree with the petitioner that a separate-rate applicant has

the burden of demonstrating that it is eligible for a separate rate. We determine that Guangzhou

Ulix has done so in this proceeding. Guangzhou Ulix responded to every request we made of it

and, because we found no evidence of de jure government control or de facto government

control,116 we find that Guangzhou Ulix is eligible for a separate rate.




115
   Id.
116
   See Refillable Stainless Steel Kegs from the People's Republic of China: Preliminary Affirmative Determination
of Sales at Less Than Fair Value, Preliminary Affirmative Determination of, Critical Circumstances, in Part,
Postponement of Final Determination, and Extension of Provisional Measures, 84 FR 25745 (June 4, 2019), and
accompanying Preliminary Decision Memorandum at 13-15, unchanged in Final Determination.

                                                       22
       Case 1:20-cv-00008-MMB Document 40-1                         Filed 07/08/21         Page 23 of 24




         Although the petitioner asserts that Guangzhou Ulix did not adequately rebut the

evidence the petitioner placed on the record, that evidence does not demonstrate an affiliation

between Guangzhou Ulix and its U.S. customer. As described above, Guangzhou Ulix

responded to every request for information. Given that there is no evidence anywhere on the

record indicating that Guangzhou Ulix is affiliated with [Ixxxxxxx Ixxx III, Ixxx III, xx Ixxx Ix],

we are satisfied with Guangzhou Ulix’s statement that it is not affiliated with these companies.

         The petitioner also notes that [Ix. IxxxIx] initial affidavit only addressed [xxx

xxxxxxxxxxxx xxxxxxx Ixxxxxxx Ixxx III xxx Ixxxxxxxx Ixxx] but did not address the

relationship between Guangzhou Ulix and [Ixxx III]. However, Guangzhou Ulix submitted that

affidavit in response to a specific request for information. Namely, we asked Guangzhou Ulix to

“provide an affidavit from the unaffiliated U.S. customer testifying that the independent price

negotiation was conducted by telephone.”117 Guangzhou Ulix provided the affidavit we

requested.118 Although the affidavit confirmed that [Ixxxxxxx Ixxx III] was not affiliated with

Guangzhou Ulix,119 because, as described above, we had before us no evidence on the record

indicating Guangzhou Ulix and [Ixxx III] were affiliated, we did not request an additional

affidavit addressing the relationship between Guangzhou Ulix and [Ixxx III].

         Accordingly, we continue to find that Guangzhou Ulix is eligible for a separate rate.

V.       FINAL RESULTS OF REDETERMINATION

         In accordance with the Court’s Remand Order, Commerce has, as discussed above,

revised certain aspects of its dumping analysis. Based on these changes, Commerce determines

that the following weighted-average dumping margins exist:


117
    See Commerce’s Letter, “provide an affidavit from the unaffiliated U.S. customer testifying that the independent
price negotiation was conducted by telephone,” dated March 7, 2019 at 1.
118
    See Ulix SQR3 at 2 and Exhibit S3-1.
119
    Id.

                                                         23
      Case 1:20-cv-00008-MMB Document 40-1                 Filed 07/08/21     Page 24 of 24




                                                            Estimated            Cash Deposit
                                                        Weighted-Average       Rate (Adjusted for
         Exporter                      Producer
                                                         Dumping Margin         Subsidy Offsets)
                                                       (percent ad valorem)   (percent ad valorem)
 Ningbo Master               Ningbo Major Draft
 International Trade Co.,    Beer Equipment Co.,              *0.00                    0.00
 Ltd.                        Ltd.
 Guangzhou Jingye            Guangzhou Jingye
                                                              0.00                     0.00
 Machinery Co., Ltd.         Machinery Co., Ltd.
 Guangzhou Ulix
                             Guangzhou Jingye
 Industrial & Trading                                         0.00                     0.00
                             Machinery Co., Ltd.
 Co., Ltd.
*(de minimis)

        Should the Court affirm the final results of redetermination, the cash-deposit rates will

not have changed from those we calculated in the Final Determination.

                            7/7/2021



 X

 Signed by: JAMES MAEDER
____________________________
James Maeder
Deputy Assistant Secretary
 for Antidumping and Countervailing Duty Operations




                                                  24
